Title: From Thomas Jefferson to the House of Representatives, 23 December 1802
From: Jefferson, Thomas
To: House of Representatives


          
            Gentlemen of the House of Representatives
          
          In pursuance of the resolution of the House of Representatives of the 3d. of May last, desiring a statement of expenditures from Jan. 1. 1797. by the Quartermaster General and the Navy agents for the contingencies of the Naval & Military establishments and the Navy contracts for timber & stores, I now transmit such statements from the offices of the Secretaries of the Treasury, War, and Navy, where alone these expenditures are entered.
          
            Th: JeffersonDec. 23. 1802.
          
        